Citation Nr: 0308288	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  01-06 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for bladder problems, urinary tract 
problems, allergies, weak joints, sinus drainage, bone loss 
or lack of strength, loss of smell and taste, hearing 
problems, blurred vision, hoarseness, change in skin color, 
thumping/racing heart, hair loss, poor speech, poor memory, 
sore neck, occasional numbness in back, sneezing, and pain 
from the chest to mid back.

2.  Entitlement to service connection for a heart disorder to 
include as due to smoking.

(The issues of entitlement to service connection for 
pulmonary tuberculosis (TB) and to service connection for 
bronchitis, asthma, and hypertension, claimed as secondary to 
tobacco use are the subject of a separate appellate 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 13, 1951, to 
February 8, 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in May 2000 and 
July 2001 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana, which denied the 
benefits sought on appeal.

The Board notes that, in an August 1999 rating decision, the 
RO denied service connection for gastritis secondary to 
smoking as not well grounded.  During the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim and provides that VA may, 
on its own motion, readjudicate a claim denied as not well 
grounded during the period beginning on July 14, 1999, and 
ending on the date of the enactment of the VCAA (November 9, 
2000).  Thus, this issue is referred to the RO for 
appropriate action.

Additional issues that have been developed for appellate 
review are the issues of entitlement to service connection 
for pulmonary TB and to service connection for bronchitis, 
asthma, and hypertension, claimed as secondary to tobacco 
use.  The veteran has a private attorney as his 
representative in these appeals, Peter J. Meadows.  
Accordingly, these issues will be addressed by a separate 
Board decision.


REMAND

The law provides, under 38 U.S.C.A. § 1151, that where a 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.

In Brown v. Gardner, 115 S. Ct. 552 (1994), the U.S. Supreme 
Court (Supreme Court) held that VA's interpretation of 38 
U.S.C.A. § 1151 as encompassing only additional disability 
resulting from VA negligence or from accidents during 
treatment was incorrect.  The Supreme Court found that the 
statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on the part 
of VA.  The Supreme Court further found that the then 
implementing regulation, 38 C.F.R. § 3.358(c)(3) (1991), was 
not consistent with the plain language of 38 U.S.C.A. § 1151 
with respect the regulation's inclusion of a fault or 
accident requirement.  See Brown v. Gardner, 115 S. Ct. 552 
(1994), aff'g 5 F.3d 1456 (Fed. Cir. 1993), aff'g Gardner v. 
Derwinski, 1 Vet. App. 584 (1991).

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The validity of the 
remainder of 38 C.F.R. § 3.358 was not questioned.  See 
Gardner, 115 S. Ct. 552, 556 n.3 (1994): "We do not, of 
course, intend to cast any doubt on the regulations insofar 
as they exclude coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment...VA's action is not the cause of the disability in 
those situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Later, the Secretary of Veterans Affairs sought an opinion 
from the Attorney General of the United States as to the full 
extent to which § 1151 benefits were authorized under the 
Supreme Court's decision.  The requested opinion was received 
from the Department of Justice's Office of Legal Counsel on 
January 20, 1995.  In essence, the Department of Justice 
concluded " that the [Supreme] Court intended to recognize 
only a narrow exclusion [to the "no fault" rule], confined to 
injuries that are the necessary, or at most, close to certain 
results of medical treatment."

On March 16, 1995, amended VA regulations were published to 
conform to the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement that was struck down by the Supreme Court.  
38 C.F.R. § 3.358(c)(1) provides that "[i]t will be necessary 
to show that the additional disability is actually the result 
of such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Further, 
38 C.F.R. § 3.358(b)(2) provides that compensation will not 
be payable for the continuance or natural progress of disease 
or injuries.  38 C.F.R. § 3.358(c)(3) now provides that 
"[c]ompensation is not payable for the necessary consequences 
of medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Under the new 38 C.F.R. § 3.358(c)(3), compensation is 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service-connected.

Effective October 1, 1997, 38 U.S.C.A. § 1151, relating to 
benefits for persons disabled by treatment or vocational 
rehabilitation, was amended by Congress.  See section 422(a) 
of PL 104-204.  The purpose of the amendment is, in effect, 
to overrule the Supreme Court's decision in the Gardner case, 
which held that no showing of negligence is necessary for 
recovery under section 1151.  However, in a precedent 
opinion, the VA Office of the General Counsel held that all 
claims for benefits under 38 U.S.C.A. § 1151, filed before 
October 1, 1997, must be adjudicated under the code 
provisions as they existed prior to that date.  See 
VAOPGCPREC 40-97.

The appellant filed his claim in February 1996.  Under the 
provisions of 38 U.S.C. § 1151 applicable to claims filed 
prior to October 1, 1997, benefits may be paid for disability 
or death attributable to VA's failure to diagnose and/or 
treat a preexisting condition when VA provides treatment or 
an examination.  Disability or death due to a preexisting 
condition may be viewed as occurring "as a result of" the 
VA treatment or examination only if a physician exercising 
the degree of skill and care ordinarily required of the 
medical profession reasonably should have diagnosed the 
condition and rendered treatment which probably would have 
avoided the resulting disability or death.  See VAOPGCPREC 
05-01.

The factual elements necessary to support a claim under 
38 U.S.C.A. § 1151 based on failure to diagnose or treat a 
preexisting condition may vary with the facts of each case 
and the nature of the particular injury and cause alleged by 
the claimant.  As a general matter, however, entitlement to 
benefits based on such claims would ordinarily require a 
determination that: (1) VA failed to diagnose and/or treat a 
preexisting disease or injury; (2) a physician exercising the 
degree of skill and care ordinarily required of the medical 
profession reasonably should have diagnosed the condition and 
rendered treatment; and (3) the veteran suffered disability 
or death which probably would have been avoided if proper 
diagnosis and treatment had been rendered.  See VAOPGCPREC 
05-01.

The veteran alleges that because of chemotherapy he received 
at the VAMC, he is entitled to compensation under 38 U.S.C. § 
1151 for bladder problems, urinary tract problems, allergies, 
weak joints, sinus drainage, bone loss or lack of strength, 
loss of smell and taste, hearing problems, blurred vision, 
hoarseness, change in skin color, thumping/racing heart, hair 
loss, poor speech, poor memory, sore neck, occasional 
numbness in back, sneezing, and pain from chest to mid back.

The Board finds that a remand with regard to the 1151 claim 
is required for compliance with the notice and duty to assist 
provisions contained in the VCAA. The Board notes the revised 
duty to assist includes obtaining additional treatment 
records and providing a VA medical examination or obtaining a 
medical opinion when necessary for an adequate determination.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

VA treatment records from March 1999 to February 2001 reflect 
a history of treatment for complaints of chest pains, 
hypertension, a penicillin allergy, sinus drainage, right arm 
pain and weakness, right wrist pain, hoarseness, occasional 
nocturia, tinea cruris, sinus drainage, right ulnar 
neuropathy, and chronic right C6 radiculopathy among other 
ailments.  The veteran has testified that his memory is poor 
due to chemotherapy.  The Court has held that the fulfillment 
of the statutory duty to assist includes providing an 
additional VA examination by a specialist when recommended 
and conducting a thorough and contemporaneous medical 
examination which takes into account the records of prior 
medical treatment.  See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  As the veteran has reported several disorders as 
a result of VA medical treatment, the Board finds an 
examination is required for an adequate determination of 
whether any of the claimed disorders are due to VA 
chemotherapy treatment first begun in September 1967.

The Board's review of the record indicates VA received notice 
in August 1995 that the veteran was awarded Social Security 
Administration (SSA) disability.  The claims file does not 
reflect an attempt by the RO to secure a copy of the SSA's 
decision granting benefits.  Moreover, the record indicates 
that the veteran has been receiving VA treatment for his 
claimed disorders.  Without obtaining and reviewing SSA and 
VA records, the Board cannot be sure that such records might 
not aid in the establishment of entitlement to compensation 
pursuant to 38 U.S.C. § 1151 and service connection for a 
heart disorder to include as due to smoking.  See 38 U.S.C. § 
5103A(c); see also Hayes v. Brown, 9 Vet. App. 67, 74 (1996); 
Ivey v. Derwinski, 2 Vet. App. 320 (1992).  On remand, the RO 
should request the SSA's decision granting benefits, 
including all available supporting medical evidence.

The Board also notes that it appears that the veteran may 
have received non-VA treatment for some of his claimed 
disorders.  The RO should secure any relevant non-VA medical 
records that may be available.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  The RO should also determine if any 
additional VA or non-VA treatment records are available, as 
the duty to assist involves obtaining relevant medical 
reports where indicated by the facts and circumstances of the 
individual case.  See also Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992) (VA records are constructively part of the 
record which must be considered); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should request the veteran to 
identify all sources of recent treatment 
received for bladder problems, urinary 
tract problems, allergies, weak joints, 
sinus drainage, bone loss or lack of 
strength, loss of smell and taste, 
hearing problems, blurred vision, 
hoarseness, change in skin color, 
thumping/racing heart, a heart disability 
to include as due to smoking, hair loss, 
poor speech, poor memory, sore neck, 
occasional numbness in back, sneezing, 
and pain from chest to mid back, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims file.

2.  The RO should also obtain and 
associate with the claims file copies of 
any written decision concerning the 
veteran's claim for disability benefits 
from the Social Security Administration 
and copies of any medical records 
utilized in reaching that decision.

3.  The RO should review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§ 5103A (West Supp. 2002) and 38 C.F.R. § 
3.159 (Duty to Assist, 66 Fed. Reg. 
45,620 (Aug. 29, 2001)) is fully 
satisfied.

4.  After completion of 1 through 3 
above, the RO should schedule the veteran 
for examination by appropriate VA 
specialists, to include audiologic, skin, 
eye, orthopedic and neurologic examiners, 
to determine the nature and etiology of 
any present residual disorders that might 
be due to chemotherapy first begun by the 
VA in September 1967.  The veteran has 
characterized his residual disorders as: 
bladder problems, urinary tract problems, 
allergies, weak joints, sinus drainage, 
bone loss or lack of strength, loss of 
smell and taste, hearing problems, 
blurred vision, hoarseness, change in 
skin color, thumping/racing heart, hair 
loss, poor speech, poor memory, sore 
neck, occasional numbness in back, 
sneezing, and pain from chest to mid 
back.  The claims file with the newly 
associated records and a copy of this 
decision must be made available to, and 
be reviewed by, the examiners prior to 
examination.  The examiners should 
perform any tests or studies deemed 
necessary for an accurate assessment.

Each examiner is requested to provide an 
opinion as to (1) whether the veteran has 
any current residual disabilities due to 
chemotherapy performed by VA, (2) whether 
any such current disability was a 
"necessary consequence" of VA medical 
treatment, and (3) whether any such 
current disability is due to the natural 
progression of a disease or injury that 
occurred after VA treatment.  "Necessary 
consequences" are those that are certain 
to result from or were intended to result 
from the treatment administered.  A 
complete rationale should be provided for 
any opinion given.  If any requested 
medical opinion cannot be given, the 
examiner(s) should state the reason why.

5.  After the development requested above 
has been completed to the extent 
possible, as well as any other 
development deemed necessary, the RO 
should review the record and readjudicate 
the issues of entitlement to compensation 
under 38 U.S.C.A. § 1151 and service 
connection for a heart disorder to 
include as due to smoking.  If any 
benefit sought is not granted to the 
veteran's satisfaction, the RO should 
provide the appellant and his 
representative with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  The requisite period of time for 
a response should be afforded.  
Thereafter, the case should be returned 
to the Board for final appellate review, 
if in order.  

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case.  No action is required of the 
veteran until notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for an 
examination may adversely affect the outcome.  38 C.F.R. § 
3.655 (2002).  The appellant and his representative have the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


